Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Daniel P. Woodlin appeals the district court’s order denying his civil action alleg*165ing employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Woodlin v. Hon Co., No. CA-02-186-3 (E.D.Va. Dec. 30, 2002).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The district court's order dismissing the action was entered on the docket sheet on December 30, 2002. Contrary to the requirements of Fed.RXiv.P. 58, however, the court never entered its judgment in a separate document. As a result, the time limit for noting an appeal never began to run. See Bankers Trust Co. v. Mallis, 435 U.S. 381, 384-85, 98 S.Ct. 1117, 55 L.Ed.2d 357 (1978). We accordingly deem the appeal timely.